Title: [September 1769]
From: Washington, George
To: 




Septr. 1st. Mrs. Washington, Patcy & myself dined at Mr. Maze’s.

 


2. Dined at home. Vale. Crawford dined with us.
 


3. Went to Church in the fore & afternoon and dined with Lord Fairfax.
 


4. Rid to the Pasture where my Horses were from thence to Mr. Flints & to the Pensylvania line & returnd to Dinnr. with Mr. Allan.
 


5. Dined at home alone except Mr. Flint.
 


6. Colo. Robt. Fairfax dined here.
 


7. Dined alone. Vale. Crawfords Waggon came up for my Goods in the Evening.
 


8. Day too unlikely to set out, therefore waited. Dined alone.
 


9. Set out on my return home about 8 Oclock but broke the Chariot & made it 11. before we got a Mile. Reachd Joshua Hedges.
 


10. Got to Mr. Warner Washingtons—I calling by Vale. Crawfords & Mrs. Stephenson’s.


   
   Onora Stephenson (née Grimes, d. 1776) was the mother of William and Valentine Crawford and the widow of Richard Stephenson (d. 1765), by whom she had five sons, Richard, James, John, Hugh, and Marcus.



 


11. Continued my Journey and reached Chas. Wests Ordinary after baiting under the Ridge at the blacksmiths shop.
 


12. Breakfasted at Wm. Carr Lanes & arrived at home about 3 Oclock in the Afternoon.
 


13. Rid to Muddy hole Doeg Run and Mill Plantations.
 


14. Went to Alexandria to the Election of Burgesses for Fairfax & was chosen together with Colo. West without a Poll, their being no opposition.


   
   This election was called in consequence of Governor Botetourt’s dissolution of the last House of Burgesses in May 1769. When there was no opposition in a burgess election (which was seldom) the sheriff took the vote “by view,” although it is not clear whether GW was reelected by voice vote or by a show of hands.




 


15. Returnd home. Mr. Grayson & Mr. Robt. Harrison came down in the afternoon.


   
   Robert Hanson Harrison (1745–1790), originally of Charles County, Md., was an Alexandria lawyer. He was a signer of the Fairfax County nonimportation association in 1770. He served as GW’s private secretary with the rank of lieutenant colonel 1775–81 and was chief justice of the Maryland General Court 1781.



 


16. Mr. Robt. Alexander came before Sun Rise this Morning & we all went a fox huntg. Started one & run him into a hollow tree, in an hour & 20 minutes. Chase him in the afternn. & killd in an h[our and] ½.
 


17. At home all day. Mr. Harrison went away in the morning before breakfast. So did Mr. Alexander, and Mr. Grayson went away in the Afternoon.


   
   GW today recorded winning 3s. 9d. at cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 296).



 


18. Went to court at Alexandria and returnd home in the Evening.


   
   The court was in session 18–20 Sept. (Fairfax County Order Book for 1768–70, 224–40, Vi Microfilm).



 


19. Went to Court again today. Stayd all Night & Went to see slight of hand performd.
 


20. Returnd home early this morning by a Messenger from Mrs. Washington. Mr. George Alexander dined here & went away in the afternoon.
 


21. Captn. Posey calld here in the morng. & we went to a Vestry. Upon my return found Mr. B. Fairfax & Mr. P. Wagener.


   
   The meeting was again scheduled to be held at the Crossroads, and the “Cross-Roads majority” of seven, which was also the minimum needed for a quorum, finally appeared in full strength. These seven, in the name of the vestry, chose the spot for building the Pohick Church which stands today. At the same time they signed the building contract with Daniel French, giving him 36 months to complete the church, which was to be 66 feet long and 45 feet wide, with 28–foot-high walls (slaughter [1]Philip Slaughter. The History of Truro Parish in Virginia. Edited by Edward L. Goodwin. Philadelphia, 1908., 73).



 


22. Went a huntg. & killd a bitch fox in abt. an hour. Returnd home with an Ague upon me. Mr. Montgomery came to dinner.


   
   Thomas Montgomerie was a prominent merchant in Dumfries. The purpose of his visit today was apparently to discuss the troubled affairs of Mrs. Margaret

Savage, the elderly wife of Dr. William Savage, formerly of Dumfries. Mrs. Savage’s first husband, Rev. Charles Green, had established a trusteeship for her, and after his death in 1765, GW and George William Fairfax became her trustees, giving the Fairfax County court a bond to guarantee that they would pay her an annuity out of the estate’s proceeds (will of Green, 26 April 1763, Fairfax County Wills, Book B–1, 398–99, Vi Microfilm; GW and George W. Fairfax to William Savage, 25 April 1767, DLC:GW). Sometime before 24 April 1767, she married Dr. Savage, who subsequently took control of Green’s estate and assumed responsibility for paying his wife’s annuity, giving a bond for that purpose to GW and Bryan Fairfax, who were to be her trustees henceforth. By the terms of the doctor’s bond, Mrs. Savage was to receive £100 at the beginning of each year (GW to William Savage, 28 June 1768, DLC:GW). However, since 1767, neither of the annuities that had come due had been paid, and during the latter half of 1768, Dr. Savage had taken his wife to Ireland to live, leaving his affairs in Virginia to the care of Thomas Montgomerie (GW to William Ellzey, 3 Oct. 1769, DLC:GW; Va. Gaz., R, 13 Oct. 1768). At Mount Vernon on this or the following day, GW and Bryan Fairfax, still holding Savage’s bond, probably tried to convince Montgomerie to pay the annuities or at least one of them, but they had no success, for although Mrs. Savage had repeatedly told both GW and Fairfax in private that she wanted her money, the doctor insisted that she was willing to give up her annuities and had apparently given instructions not to pay them (GW to Margaret Savage, 28 June 1768, and Thomas Montgomerie to GW, 5 Oct. 1769, DLC:GW). The dispute, being complicated by Mrs. Savage’s vacillation in the matter and her absence from the colony, would continue in and out of court for several years.



 


23. Went a huntg. again with the Compy. aforesaid & suppose we killd a fox but coud not find it. Returnd with my Ague again. Mr. Wagener went ho[me].
 


24. Mr. Fairfax & Mr. Montgomery both went away after breakfast.
 


25. Rid to Muddy hole Doeg Run & Mill.
 


26. Rid into the Neck. Found Mr. Stedlar here upon my Return. Mr. Geo. Alexander dined & lodgd here.
 


27. Rid to Muddy hole, Doeg run and Mill. Mr. Alexr. went away this morng. & Colo. Fairfax & Lady & Sally & Nancy Carlyle dind here.

   
   
   GW today paid Stadler £8 12s. for teaching Jacky Custis music for eight months and £10 15s. for teaching Patsy ten months (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 296).



 


28. Mr. Stedlar went away. I rid to Alexandria to see how my House went on. Returnd to Dinr.



   
   GW had paid £48 10s. in 1764 for two lots on Pitt Street in Alexandria: No. 112 at the corner of Prince Street and No. 118 at the corner of Cameron Street (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 180; plan of Alexandria, moore [1]Gay Montague Moore. Seaport in Virginia: George Washington’s Alexandria. 1949. Reprint. Charlottesville, Va., 1972., 22–23). The lot at the corner of Prince Street would remain vacant for most of GW’s lifetime, but during the spring of this year he had engaged to have a small town house built on the other one. Construction of the house, which would continue until sometime in 1771, was primarily the responsibility of two Alexandria men: Edward Rigdon (d. 1772), a joiner, who was paid £30 19s. 2d., and Richard Lake—variously spelled Leak and Leake—(d. 1775), who was paid a total of £59 16s. 1½d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 278, 323, 333; Fairfax County Wills, Book C–1, 136–37, 225, Vi Microfilm). Lake had been granted a license to keep an ordinary in Alexandria during the previous fall but apparently did not remain long in that business, as his license was not renewed (Fairfax County Order Book for 1768–70, 66, Vi Microfilm).



 


29. Miss Sally Carlyle went away. I rid to Muddy hole Doeg Run and Mill.
 


30. Went a Hunting. Catchd a Rakoon but never found a Fox. One Doctr. Harris of Goochland dined here.


   
   Several Virginia doctors of this name served in the Revolution. Samuel Harris was an army surgeon; Simeon Harris was surgeon of the 4th Virginia Regiment; and Simon Harris was a navy surgeon who served on the Revenge (gwathmeyJohn H. Gwathmey. Historical Register of Virginians in the Revolution: Soldiers, Sailors, Marines, 1775-1783. Richmond, 1938.).



